Name: Council Regulation (EEC) No 625/87 of 27 February 1987 extending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/ 102 Official Journal of the European Communities 28 . 2 . 87 COUNCIL REGULATION (EEC) No 625/87 of 27 February 1987 extending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 (') as extended by Regulation (EEC) No 692/86 (2), and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 486/85 is to apply only until 28 February 1987 ; Whereas the Third ACP-EEC Convention and Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Community (3) have entered into force in the intervening period ; whereas the applicability of Regula ­ tion (EEC) No 486/85 should consequently be extended ; Whereas with regard to Spain and Portugal, Regulation (EEC) No 486/85 is closely linked to the provisions taken pursuant to Articles 179 , 180, 366 and 367 of the 1985 Act of Accession which appear in Cbuncil Regulation (EEC) No 691 /86 of 3 March 1986 establishing arrange ­ ments for trade between Spain and Portugal on the one hand and the African, Caribbean and Pacific States (ACP States) on the other (4), as extended by Regulation (EEC) No 41 14/86 (^ ; whereas provision should therefore be made for Regulation (EEC) No 486/85 to apply to the Kingdom of Spain and the Portuguese Republic, without prejudice to and within the limit of the provisions taken pursuant to the said Articles of the 1985 Act of Accession, HAS ADOPTED THIS REGULATION : Article 1 In Article 26 of Regulation (EEC) No 486/85, '28 February 1987' is hereby replaced by '31 May 1987'. Article 2 Reguation (EEC) No 486/85 shall apply to the Kingdom of Spain and the Portuguese Republic without prejudice to and within the limit of the provisions taken pursuant to Articles 179, 180 , 366 and 367 of the 1985 Act of Accession . Article 3 This Regulation shall apply with effect from 1 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1987. For the Council The President L. TINDEMANS (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 63, 5. 3 . 1986, p. 93 . (3) OJ No L 175, 1 . 7. 1986, p. 1 . (4) OJ No L 63, 5 . 3 . 1986, p. 3 . O OJ No L 380, 31 . 12. 1986, p. 15 .